Exhibit Semiannual Servicer’s Certificate CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy Transition Bond Company LLC) $748,897,000 Transition Bonds, Series 2001-1 Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement (the "Agreement"), dated as of October 24, 2001, between CenterPoint Energy Houston Electric, LLC (formerly Reliant Energy, Incorporated), as Servicer, and CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer does hereby certify as follows: Capitalized terms used in this Semiannual Servicer’s Certificate have their respective meanings as set forth in the Agreement.References herein to certain sections and subsections are references to the respective sections and subsections of the Agreement. Collection Periods: September 14, 2009 through March 11, 2010 Payment Date: March 15, 2010 Today's Date: March 11, 2010 1. Collections Allocable and Aggregate Amounts Available for Current Payment Date: i. Remittances for the September 14 through 30, 2009 Collection Period 5,969,963.50 ii. Remittances for the October 1 through 31, 2009 Collection Period 9,683,051.75 iii. Remittances for the November 1 through 30, 2009 Collection Period 7,765,444.79 iv. Remittances for the December 1 through 31, 2009 Collection Period 8,834,051.93 v. Remittances for the January 1 through 31, 2010 Collection Period 6,837,146.91 vi. Remittances for the February 1 through 28, 2010 Collection Period 7,842,158.35 vii. Remittances for the March 1 through 11, 2010 Collection Period 3,726,647.44 viii. Net Earnings on Collection Account [through 2/28/10] General Subaccount 14,446.03 Overcollateralization Subaccount 1,185.00 Capital Subaccount 2,705.06 Reserve Subaccount 754.81 ix. General Subaccount Balance (sum of i through viii above) 50,677,555.57 x. Reserve Subaccount Balance as of Prior Payment Date 0.00 xi. Overcollateralization Subaccount Balance as of Prior Payment Date 1,569,441.99 xii. Capital Subaccount Balance as of Prior Payment Date 3,744,485.00 xiii. Collection Account Balance (sum of ix through xii above) 55,991,482.56 2. Outstanding Amounts as of Prior Payment Date: i. Class A-1 Principal Balance 0.00 ii. Class A-2 Principal Balance 0.00 iii. Class A-3 Principal Balance 0.00 iv. Class A-4 Principal Balance 376,320,741.00 v. Aggregate Principal Balance of all Series 2001-1 Transition Bonds 376,320,741.00 3. Required Funding/Payments as of Current Payment Date: Projected Principal Semiannual Series 2001-1 Principal Balance Principal Due i. Class A-1 0.00 0.00 ii. Class A-2 0.00 0.00 iii. Class A-3 0.00 0.00 iv. Class A-4 348,948,555.00 27,372,186.00 v. For all Series 2001-1 Transition Bonds 348,948,555.00 27,372,186.00 Transition Days in Bond Interest Interest Rate Period (1) Interest Due vi. Required Class A-1 Interest 3.840% 180 0.00 vii. Required Class A-2 Interest 4.760% 180 0.00 viii. Required Class A-3 Interest 5.160% 180 0.00 ix. Required Class A-4 Interest 5.630% 180 10,593,428.86 (1) On 30/360 Day basis. Funding Required Level Required x. Overcollateralization Subaccount 2,652,343.54 1,082,901.55 xi. Capital Subaccount 3,744,485.00 0.00 4. Allocation of Remittances as of Current Payment Date Pursuant to Section 8.02(d) of Indenture: i. Trustee Fees and Expenses 2,530.00 ii. Servicing Fee 187,224.25 (1) iii. Administration Fee and Independent Managers Fee 53,500.00 (2) iv. Operating Expenses 46,547.80 (3) v. Semiannual Interest (including any past-due Semiannual Interest for prior periods) Per 1,000 of Original Series 2001-1 Aggregate Principal Amount 1. Class A-1 Interest Payment 0.00 0.00 2. Class A-2 Interest Payment 0.00 0.00 3. Class A-3 Interest Payment 0.00 0.00 4. Class A-4 Interest Payment 10,593,428.86 27.45 vi. Principal Due and Payable as a result of Event of Default or on Final Maturity Date Per 1,000 of Original Series 2001-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 0.00 0.00 2. Class A-2 Principal Payment 0.00 0.00 3. Class A-3 Principal Payment 0.00 0.00 4. Class A-4 Principal Payment 0.00 0.00 vii. Semiannual Principal Per 1,000 of Original Series 2001-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 0.00 0.00 2. Class A-2 Principal Payment 0.00 0.00 3. Class A-3 Principal Payment 0.00 0.00 4. Class A-4 Principal Payment 27,372,186.00 70.93 viii. Amounts Payable to Credit Enhancement Providers (if applicable) N/A ix. Operating Expenses not Paid under Clause (iv) above 0.00 x. Funding of Capital Subaccount 5,969.01 xi. Funding of Overcollateralization Subaccount 1,082,901.55 xii. Net Earnings in Capital Subaccount Released to Issuer 2,705.06 xiii. Deposit to Reserve Subaccount 11,330,563.04 xiv. Released to Issuer upon Series Retirement: Collection Account 0.00 xv. Aggregate Remittances as of Current Payment Date 50,677,555.57 (1) Servicing fee: $748,897,000 x .05% x 180/360 $187,224.25 (2) Administration fee: $50,000 x 180/180 $50,000.00; Independent Managers fee: $3,500.00 (3) Reimbursement to Administrator for fees/expenses paid to outside legal counsel ($7,547.80), rating agencies ($15,000.00) and independent accountants ($24,000.00). 5. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(d) of Indenture): i. Reserve Subaccount (available for 4.i. through 4.xii.) 0.00 ii. Overcollateralization Subaccount (available for 4.i. through 4.ix.) 0.00 iii. Capital Subaccount (available for 4.i. through 4.ix.) 0.00 iv. Total Withdrawals 0.00 6. Outstanding Amounts and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Series 2001-1 i. Class A-1 Principal Balance 0.00 ii. Class A-2 Principal Balance 0.00 iii. Class A-3 Principal Balance 0.00 iv. Class A-4 Principal Balance 348,948,555.00 v. Aggregate Principal Balance for all Series 2001-1 Transition Bonds 348,948,555.00 vi. Reserve Subaccount Balance 11,330,563.04 vii. Overcollateralization Subaccount Balance 2,652,343.54 viii. Capital Subaccount Balance 3,750,454.01 ix. Aggregate Collection Account Balance 17,733,360.59 7. Shortfalls In Interest and Principal Payments as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Semiannual Interest Series 2001-1 1. Class A-1 Bond Interest Payment 0.00 2. Class A-2 Bond Interest Payment 0.00 3. Class A-3 Bond Interest Payment 0.00 4. Class A-4 Bond Interest Payment 0.00 ii. Semiannual Principal Series 2001-1 1. Class A-1 Principal Payment 0.00 2. Class A-2 Principal Payment 0.00 3. Class A-3 Principal Payment 0.00 4. Class A-4 Principal Payment 0.00 8. Shortfalls in Required Subaccount Levels as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Overcollateralization Subaccount 0.00 ii. Capital Subaccount 0.00 IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semiannual Servicer's Certificate this 11th day of March, 2010. CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC (formerly RELIANT ENERGY, INCORPORATED), as Servicer by: /s/ Linda Geiger Linda Geiger Assistant Treasurer
